   8:20-cv-00403-JMG-CRZ Doc # 8 Filed: 06/15/21 Page 1 of 10 - Page ID # 34




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RUFINO VILLARREAL,

                    Plaintiff,                              8:20CV403

       vs.
                                                        MEMORANDUM
TODD SCHMADERER, in his individual                       AND ORDER
and official capacity; CITY OF OMAHA,
a Municipal Corporation; and MARK
MATUZA, in his individual and official
capacity;

                    Defendants.


       Plaintiff, a non-prisoner, has been given leave to proceed in forma pauperis.
(Filing 5.) The court previously conducted an initial review of Plaintiff’s Complaint,
finding that the Complaint failed to state a claim upon which relief could be granted.
The court granted Plaintiff 30 days to file an amended complaint that sufficiently
stated his First Amendment retaliation claim, and Plaintiff has now filed an
Amended Complaint (Filing 7). The court now conducts another initial review of
Plaintiff’s claims to determine whether summary dismissal is appropriate under 28
U.S.C. § 1915(e)(2) (requiring the court to dismiss actions filed in forma pauperis if
they are frivolous or malicious, fail to state a claim on which relief may be granted,
or seek monetary relief against a defendant who is immune from such relief).

                        I. SUMMARY OF COMPLAINT

      Plaintiff sues the City of Omaha; Todd Schmaderer, Chief of the Omaha
Police Department, in his individual and official capacities; and Mark Matuza,
Captain of the Omaha Police Department, in his individual and official capacities
for declaratory, injunctive, and monetary relief. Plaintiff sues the Defendants under
42 U.S.C. § 1983 for shooting him with rubber bullets and tear gas in retaliation for
   8:20-cv-00403-JMG-CRZ Doc # 8 Filed: 06/15/21 Page 2 of 10 - Page ID # 35




engaging in a Black Lives Matter protest in Omaha, Nebraska, on May 31, 2020.
During the protest, Plaintiff alleges there was a line of police in “riot militarized
gear” facing the protestors. Plaintiff heard no audible commands, but noticed people
backing up. Suddenly, “the police officers became very aggressive and attacked”
Plaintiff and the other protestors. As he was filming the incident with his phone,
Plaintiff was struck by rubber projectiles and gas as he was retreating. One of the
bullets hit his hand, which caused it to swell “to the size of an orange.” He also took
four “shots” to the legs and suffered from “burning skin” and shortness of breath.
Plaintiff underwent x-rays and treatment at the hospital. He still reports pain and
numbness in areas of his hand, and he has sought counseling. Plaintiff claims this
incident has had a “chilling effect” on him because he is “done” with protesting, and
he now fears the police.

      Plaintiff alleges that Defendant Schmaderer, Chief of the Omaha Police
Department, supervises and controls the police force, and he “established the
Police’s response to protest activities.” He further claims that Defendant Matuza is
a “supervising officer of the Omaha Police Department who planned, approved, and
executed the responses to my protest activities.” (Filing 7 at CM/ECF pp. 5-7.)

                    II. STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when


                                          2
   8:20-cv-00403-JMG-CRZ Doc # 8 Filed: 06/15/21 Page 3 of 10 - Page ID # 36




the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

A. Claims Raised

       Liberally construed, Plaintiff’s allegations raise claims of retaliation under the
First Amendment and excessive force under the Fourth Amendment.

      1. First Amendment Retaliation Claim

      The First Amendment prohibits government officials from taking retaliatory
actions against individuals for speaking out. Peterson v. Kopp, 754 F.3d 594, 602
(8th Cir. 2014).

      To establish a First Amendment retaliation claim under 42 U.S.C. §
      1983, the plaintiff must show (1) he engaged in a protected activity, (2)
      the government official took adverse action against him that would chill
      a person of ordinary firmness from continuing in the activity, and (3)
      the adverse action was motivated at least in part by the exercise of the
      protected activity.

Id. (internal quotations and citations omitted). “Under the third prong, a plaintiff
must show that the retaliatory motive was a ‘substantial factor’ or ‘but-for cause’ of


                                           3
   8:20-cv-00403-JMG-CRZ Doc # 8 Filed: 06/15/21 Page 4 of 10 - Page ID # 37




the adverse action. In other words, the plaintiff must show he was ‘singled out
because of [his] exercise of constitutional rights.’” Id. (internal citations omitted).

      2. Excessive Force

       “An excessive force claim ‘is governed by the Fourth Amendment’s
prohibition against unreasonable seizures,’” Thompson v. Dill, 930 F.3d 1008, 1013
(8th Cir. 2019) (quoting Loch v. City of Litchfield, 689 F.3d 961, 965 (8th Cir.
2012)), and “is evaluated under the reasonableness standard of the Fourth
Amendment.” Coker v. Arkansas State Police, 734 F.3d 838, 842 (8th Cir. 2013)
(internal quotation and citation omitted).

       To show a Fourth Amendment violation by the use of force, a plaintiff must
establish (1) that he was “seized”1 within the meaning of the Fourth Amendment and
(2) that an officer’s use of force was objectively unreasonable2 given the facts and


      1
         To constitute a “seizure” under the Fourth Amendment, there must be a willful
or intentional application of physical force, as determined by the “officer’s objective
behavior,” or the plaintiff’s submission to the police officer’s show of authority.
Atkinson v. City of Mountain View, 709 F.3d 1201, 1208 (8th Cir. 2013). A seizure must
“restrain[ ] . . . freedom of movement,” but the “restraint need not actually succeed in
stopping or holding [the person] even for an instant.” Id. (internal quotations,
alterations, and citations omitted) (police officer’s “bull rush” at plaintiff was “more
than enough physical force to effect a seizure under the Fourth Amendment” (citing
cases)).
      2
         “Determining whether the force used to effect a particular seizure is
‘reasonable’ under the Fourth Amendment requires a careful balancing of the nature
and quality of the intrusion on the individual’s Fourth Amendment interests against the
countervailing governmental interests at stake.” Samuelson v. City of New Ulm, 455
F.3d 871, 875 (8th Cir. 2006) (internal citations and quotations omitted); see also
Rohrbough v. Hall, No. 4:07CV00996, 2008 WL 4722742, at *4 (E.D. Mo. Oct. 23,
2008) (“The Court must consider factors such as the severity of the suspected crime,
whether the suspect poses an immediate threat to the safety of the officer or others, and
whether he is actively resisting or attempting to evade arrest.”).

                                           4
   8:20-cv-00403-JMG-CRZ Doc # 8 Filed: 06/15/21 Page 5 of 10 - Page ID # 38




circumstances of the incident as “judged from the perspective of a reasonable officer
on the scene.” Bishop v. Glazier, 723 F.3d 957, 961 (8th Cir. 2013) (internal
quotation and citation omitted); see also Atkinson v. City of Mountain View, 709
F.3d 1201, 1209 (8th Cir. 2013).

B. Defendants Schmaderer/Matuza in Individual Capacities

       Plaintiff appears to seek to impose liability on Defendants Schmaderer and
Matuza based on their supervisory positions as Chief and Captain of the Omaha
Police Department. “It is well settled that § 1983 does not impose respondeat
superior liability.” Hughes v. Stottlemyre, 454 F.3d 791, 798 (8th Cir. 2006) (internal
quotation marks omitted). To state a § 1983 claim, the plaintiff must allege that the
defendant was personally involved in or had direct responsibility for incidents that
resulted in injury. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (because there is
no vicarious liability in § 1983 actions, a prisoner “must plead that each
Government-official defendant, through the official’s own individual actions, has
violated the Constitution”); Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985).

       “Supervisors can, however, ‘incur liability . . . for their personal involvement
in a constitutional violation, or when their corrective inaction amounts to deliberate
indifference to or tacit authorization of violative practices.’” Langford v. Norris, 614
F.3d 445, 460 (8th Cir. 2010) (quoting Choate v. Lockhart, 7 F.3d 1370, 1376 (8th
Cir. 1993)).

       Here, Plaintiff has alleged that Schmaderer and Matuza developed, directly
authorized, and apparently did not stop, the practices of the police officers who
intentionally and unreasonably shot Plaintiff with rubber projectiles and gas because
of his peaceful participation in, and filming of, a protest. Plaintiff alleges facts
suggesting that these practices, as executed by the police officers at the scene, would
chill a person of ordinary firmness from continuing in such protests, and that the
application of force against Plaintiff was motivated by his participation in the
protest.

                                           5
   8:20-cv-00403-JMG-CRZ Doc # 8 Filed: 06/15/21 Page 6 of 10 - Page ID # 39




       Broadly construing Plaintiff’s pro se Amended Complaint, I conclude that
Plaintiff has stated First and Fourth Amendment claims for relief against Defendants
Schmaderer and Matuza in their individual capacities.

C. Defendants City of Omaha and Schmaderer/Matuza in Official Capacities

        Plaintiff’s claims against the City of Omaha and Defendants Schmaderer and
Matuza in their official capacities are actually claims against the City of Omaha
itself. Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (“A suit against a
public official in his official capacity is actually a suit against the entity for which
the official is an agent.”); Parrish v. Luckie, 963 F.2d 201, 203 n.1 (8th Cir. 1992)
(“Suits against persons in their official capacity are just another method of filing suit
against the entity. A plaintiff seeking damages in an official-capacity suit is seeking
a judgment against the entity.” (citation omitted)). Therefore, such claims will be
dismissed as duplicative of Plaintiff’s claims against the City of Omaha. Veatch v.
Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010) (proper to dismiss
claims against city police officer sued in official capacity as redundant of claims
against city); Eagle v. Morgan, 88 F.3d 620, 629 n.5 (8th Cir. 1996) (“‘[A]n
official-capacity suit is, in all respects other than name, to be treated as a suit against
the entity.’” (quoting Kentucky v. Graham, 473 U.S. 159, 165 (1985)).

       In Monell v. Department of Social Services, 436 U.S. 658 (1978), the Supreme
Court held that a municipality (or other local government unit) can be liable under
42 U.S.C. § 1983 if an “action pursuant to official municipal policy of some nature
caused a constitutional tort.” Id. at 691. To prevail on a claim alleged against the
City of Omaha, Plaintiff must show that the constitutional violation resulted from
(1) an official “policy,” (2) an unofficial “custom,” or (3) a deliberately indifferent
failure to train or supervise. Corwin v. City of Independence, 829 F.3d 695, 699 (8th
Cir. 2016). Here, Plaintiff seems to be alleging that the City’s policy, as developed
and executed by Defendants Schmaderer and Matuza in their official capacities,
caused a constitutional deprivation.


                                            6
   8:20-cv-00403-JMG-CRZ Doc # 8 Filed: 06/15/21 Page 7 of 10 - Page ID # 40




       “Official policy involves ‘a deliberate choice to follow a course of action . . .
made from among various alternatives’ by an official who has the final authority to
establish governmental policy.” Jane Doe A By & Through Jane Doe B v. Special
Sch. Dist. of St. Louis Cty., 901 F.2d 642, 645 (8th Cir. 1990) (quoting Pembaur v.
City of Cincinnati, 475 U.S. 469, 483 (1986)). “Official municipal policy includes
the decisions of a government’s lawmakers, the acts of its policymaking officials,
and practices so persistent and widespread as to practically have the force of law,”
Connick v. Thompson, 563 U.S. 51, 61 (2011), because “[t]hese are action[s] for
which the municipality is actually responsible.” Id. (internal quotation marks and
citation omitted).

      “Although [a plaintiff] need not set forth with specificity the existence of an
unconstitutional policy or custom at the pleading stage, he must nonetheless present
some allegations, references, events, or facts from . . . which the court could begin
to draw an inference that the conduct complained of . . . resulted from an
unconstitutional policy or custom of the [City] or a deliberate choice by a decision-
maker with final authority.” Cotton v. Douglas Cty. Dep’t of Corr., No. 8:16CV153,
2016 WL 5816993, at *6 (D. Neb. Oct. 5, 2016). “Municipal liability will not attach
unless individual liability is found on an underlying substantive claim.” White v.
Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017) (internal quotation marks and citation
omitted).

       Liberally construing Plaintiff’s Amended Complaint, and recognizing that
Plaintiff need not specifically identify the existence of an unconstitutional policy at
this stage, I conclude that the Amended Complaint alleges facts suggesting that
Plaintiff’s injuries resulted from the execution of a City policy permitting the use of
excessive force against peaceful protestors.3


      3
         This and other conclusions reached in this initial review are only preliminary
determinations based on the allegations found within the Amended Complaint. This
is not a determination of the merits of Plaintiff’s claims or potential defenses thereto.
Plaintiff should note that in order to maintain his “policy” claim, Plaintiff will need
                                            7
   8:20-cv-00403-JMG-CRZ Doc # 8 Filed: 06/15/21 Page 8 of 10 - Page ID # 41




      IT IS THEREFORE ORDERED:

      1.     Plaintiff’s claims of retaliation under the First Amendment and
excessive force under the Fourth Amendment against Defendants City of Omaha and
Todd Schmaderer and Mark Matuza in their individual capacities shall proceed to
service of process.

       2.    Defendants Todd Schmaderer and Mark Matuza in their official
capacities are dismissed from this action as duplicative of Plaintiff’s claims against
the City of Omaha.

      3.     For service of process on Defendants Todd Schmaderer and Mark
Matuza in their individual capacities, the Clerk of Court is directed to complete a
summons form and a USM-285 form for such Defendants using the address “Omaha
Police Department, 505 S. 15th St., Omaha, Nebraska 68102” and forward them
together with a copy of the Amended Complaint (Filing 7) and a copy of this
Memorandum and Order to the Marshals Service. The Marshals Service shall
serve Defendants Todd Schmaderer and Mark Matuza personally in their
individual capacities at the Omaha Police Department, 505 S. 15th St., Omaha,
Nebraska 68102. Service may also be accomplished by using any of the following
methods: residence, certified mail, or designated delivery service. See Federal Rule
of Civil Procedure 4(e); Neb. Rev. Stat. § 25-508.01.4


to point to state or local positive law, or state and local custom or usage having the
force of law, which would allow the court to conclude that Defendants Schmaderer
and Matuza are responsible for final policymaking for the City. Atkinson v. City of
Mountain View, Mo., 709 F.3d 1201, 1215 (8th Cir. 2013).
      4
        Pro se litigants proceeding in forma pauperis are entitled to rely on service
by the United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782,
783 (8th Cir. 2013). Pursuant to 28 U.S.C. § 1915(d), in an in forma pauperis case,
“[t]he officers of the court shall issue and serve all process, and perform all
duties in such cases.” See Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997)
(language in § 1915(d) is compulsory); Fed. R. Civ. P. 4(c)(3) (court must order that
                                          8
   8:20-cv-00403-JMG-CRZ Doc # 8 Filed: 06/15/21 Page 9 of 10 - Page ID # 42




       4.     For service of process on Defendant City of Omaha, the Clerk of Court
is directed to complete a summons form and a USM-285 form for such Defendant
using the address “City of Omaha, Attn: City Clerk, 1819 Farnam Street, Omaha NE
68183” and forward them together with a copy of the Amended Complaint (Filing
7) and a copy of this Memorandum and Order to the Marshals Service. The
Marshals Service shall serve Defendant City of Omaha at City of Omaha, Attn:
City Clerk, 1819 Farnam Street, Omaha NE 68183. Service may be accomplished
by using any of the following methods: personal, residence, certified mail, or
designated delivery service upon the chief executive officer or clerk of the City of
Omaha. See Federal Rule of Civil Procedure 4(j)(2); Neb. Rev. Stat. § 25-510.02.

      5.   The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

       6.    Federal Rule of Civil Procedure 4(m) requires service of the complaint
on a defendant within 90 days of filing the complaint. However, Plaintiff is granted,
on the court’s own motion, an extension of time until 90 days from the date of this
order to complete service of process. The Clerk of Court shall set a case-management
deadline accordingly.

       7.     Because this non-prisoner case is proceeding to service of process, and
at the direction of the court, this case is removed from the pro se docket. The Clerk




service be made by United States Marshal if plaintiff is authorized to proceed in
forma pauperis under 28 U.S.C. § 1915). See, e.g., Beyer v. Pulaski County Jail,
589 Fed. Appx. 798 (8th Cir. 2014) (unpublished) (vacating district court order of
dismissal for failure to prosecute and directing district court to order the Marshal to
seek defendant’s last-known contact information where plaintiff contended that the
jail would have information for defendant’s whereabouts); Graham v. Satkoski, 51
F.3d 710, 713 (7th Cir. 1995) (when court instructs Marshal to serve papers for
prisoner, prisoner need furnish no more than information necessary to identify
defendant; Marshal should be able to ascertain defendant’s current address).

                                          9
  8:20-cv-00403-JMG-CRZ Doc # 8 Filed: 06/15/21 Page 10 of 10 - Page ID # 43




of Court shall randomly assign new judges to this case and shall request a
reassignment order from the Chief Judge.

     DATED this 15th day of June, 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                     10
